PUBLISH

                IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                               November 5, 2007
                                 No. 07-14956                 THOMAS K. KAHN
                           ________________________                CLERK

                    D. C. Docket No. 07-00295-CV-MEF-WC

DANIEL LEE SIEBERT,

                                                         Plaintiff-Appellant,

                                       versus

RICHARD ALLEN, Commissioner,
Alabama Department of Corrections,
individually and in his official capacity,
GRANTT CULLIVER, Warden, Holman
Correctional Facility, in his
individual and official capacity,

                                                         Defendants-Appellees.

                           ________________________

                  On Appeal from the United States District Court
                       for the Middle District of Alabama
                         _________________________
                               (November 5, 2007)


                 ON PETITION FOR REHEARING EN BANC

Before TJOFLAT, ANDERSON, BIRCH, DUBINA, BLACK, BARKETT, HULL,
MARCUS, and WILSON, Circuit Judges.*

BY THE COURT:

       The order granting en banc rehearing in this appeal, ___ F.3d ___, 2007 WL

3104941, dated 25 October 2007 is VACATED, and the case is REMANDED to

the panel for consideration of the issues raised by State of Alabama in its Petition

for Rehearing En Banc.




                                             2

       *
       Chief Judge Edmondson has not participated in this order. Judges Ed Carnes and
William H. Pryor Jr. have recused themselves and have not participated.